TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00076-CV


                                R. S. S. and M. M., IV, Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




                 FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
        NO. 20-0790, THE HONORABLE DWIGHT E. PESCHEL, JUDGE PRESIDING



                                           ORDER


PER CURIAM

              The reporter’s record in this appeal was originally due to be filed on February 28,

2022. By requests to this Court dated February 28, 2022, Tami L. Wolff and Gina K. May

requested extensions of time.

              The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Tami L. Wolff and Gina K. May are

hereby ordered to file the reporter’s record in this case on or before March 14, 2022. If the
record is not filed by that date, Tami L. Wolff and Gina K. May may be required to show cause

why they should not be held in contempt of court.

              It is ordered on March 3, 2022.



Before Justices Goodwin, Baker, Triana